DETAILED ACTION
The Amendment filed March 22, 2021 has been entered. Claims 1-19 are pending. Claims 18-19 have been cancelled. Claims 1 and 10 are independent.

Allowable Subject Matter

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant claims a semiconductor memory device (e.g., SRAM) having a regulator which converts power supply potential.
Regarding independent claims 1 and 10, the major difference in the claims not found in the prior art, along with the other claimed features, is that a semiconductor device comprising a static type first and second memory cells, first and second circuits including the first and second memory cells, and a regulator which converts a first power supply potential to a second power supply potential having a voltage value lower than that of the first power supply potential, wherein a second gate length of the second field effect transistor is longer than a first gate length of the first field effect transistor, wherein the first memory circuit is supplied with the second power supply potential through the regulator, and wherein the second memory circuit is supplied with the first power supply potential over the prior art.
Claims 2-9 and 11-17 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-17 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.